DETAILED ACTION

This Office Action is a response to an application filed on 11/16/2022, in which claims 1, 4-12, and 14-15 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 1, 4-12, and 14-15 have been considered but are not persuasive. 
In regards to claims 1, 4-12, and 14-15 applicant argues that Lee does not disclose or suggest the limitation of “wherein the weight index is included in the motion information of a candidate CP included in the predetermined candidate CPs only based on the candidate CP being a top-left candidate CP or top-right candidate CP for the current block.”
In paragraph 169 Lee discloses that in a 4-parameter affine motion model, affine seed vectors may be derived for two of the upper-left corner, the upper-right corner, or the lower-left corner. For example, as in the example shown in FIG. 9A, when the 4-parameter affine motion model is selected, an affine vector may be derived using an affine seed vector sv0 for the upper-left corner of the current block (e.g., an upper-left sample (x0, y0)) and an affine seed vector sv1 for the upper-right corner of the current block (e.g., an upper-right sample (x1, y1)). Also, in paragraph 177 Lee discloses that the first and second control points correspond to the upper left and upper right corner of the current block, and in paragraph 175 it is mentioned that the affined seed vectors of the sub-blocks are derived based on the location of the control points, location of sub-blocks, and an affined seed vector. Thus, only the upper left and upper right control points are used in the calculations and the lower left and lower right control points are skipped. Furthermore, paragraph 330 discloses that the bidirectional weight index of the candidate block may be set as the motion information of the merge candidate. Thus, the argued limitations has been fully disclosed by Lee. 

Claims 1, 4-12, and 14-15 remain rejected since the system disclosed by the applicant is taught by the prior arts.

 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2021/0337196 A1).

Regarding claim 1, Lee discloses: An image decoding method performed by an image decoding apparatus (see Fig. 2), the image decoding method comprising: 
reconstructing an inter prediction mode of a current block (see Fig. 6 and paragraph 113 and 116, inter predictor 230 inter predicts a block and stores the reconstructed block); 
deriving a subblock merge candidate including a constructed subblock merge candidate (see Lee, paragraph 178-179) based on neighboring blocks of the current block (see Fig. 18 and paragraph 36 and 179-180), based on the inter prediction mode of the current block being a subblock merge mode (see paragraph 179); 
deriving motion information of the current block based on motion information of the subblock merge candidate (see paragraph 173 and 179); 
generating a prediction block of the current block by performing inter prediction on the current block based on the motion information of the current block (see paragraph 178-179); and 
reconstructing the current block based on the prediction block (see Lee, paragraph 178), wherein the motion information comprises a weight index for bi-prediction (see paragraph 153 and 330),
wherein the constructed subblock merge candidate is derived based on a combination of predetermined (i.e. CPs corresponding to upper left and or upper right corner of the current block) candidate control points (CPs) (see Lee, paragraph 175 and 177),
wherein motion information of each candidate CPs is derived based on motion information of a candidate block for the each of the candidate CPs (see Lee, paragraph 172-173),
wherein the weight index is included in the motion information of a candidate CP included in the predetermined candidate CPs (see Lee, paragraph 330) only based on the candidate CP being a top-left candidate CP or top-right candidate CP for the current block (see Lee, paragraph 177).

Regarding claim 4, Lee discloses: The image decoding method of claim 1, wherein, based on there being a plurality of candidate blocks for the candidate CP (see Lee, paragraph 174-175), 
the candidate blocks are checked in a predetermined order (see Lee, paragraph 188), and 
the motion information of the candidate CP is derived based on motion information of a first candidate block available in the predetermined order (see Lee, paragraph 188 and 177-178).

Regarding claim 5, Lee discloses: The image decoding method of claim 1, 
wherein the weight index is not included in the motion information of the candidate CP included based on the candidate CP being a bottom-left candidate CP or bottom-right candidate CP for the current block (see Lee, paragraph 196, deriving the third affine seed vector).

Regarding claim 6, Lee discloses: The image decoding method of claim 1, 
wherein the predetermined candidate CPs in the combination has a predetermined order (see Lee, paragraph 332), and 
wherein a weight index of the constructed subblock merge candidate is derived based on the predetermined order (see Lee, paragraph 335).

Regarding claim 7, Lee discloses: The image decoding method of claim 6, wherein the weight index of the constructed subblock merge candidate is derived as a weight index of a first candidate CP in the combination (see Lee, paragraph 332-333 and 335).

Regarding claim 8, Lee discloses: The image decoding method of claim 1, 
wherein the predetermined of candidate CPs in the combination has a predetermined order (see Lee, paragraph 332), and 
wherein a weight index of the constructed subblock merge candidate is derived based on the predetermined order and information on a prediction direction of the combination (see Lee, paragraph 332-333 and 335).

Regarding claim 9, Lee discloses: The image decoding method of claim 8, wherein the information on the prediction direction of the combination comprises whether a prediction direction L0 is available and whether a prediction direction L1 is available (see Lee, paragraph 279).

Regarding claim 10, Lee discloses: The image decoding method of claim 9, wherein, based on both the prediction direction L0 and prediction direction L1 of the combination being available, the weight index of the constructed subblock merge candidate is derived as a weight index of a first candidate CP in the combination (see Lee, paragraph 304 and 335).

Regarding claim 11, Lee discloses: The image decoding method of claim 10, wherein, based on the prediction direction L0 or prediction direction L1 of the combination being not available, the weight index of the constructed subblock merge candidate is derived as a predetermined weight index (see Lee, paragraph 328-330).

Regarding claim 12, Lee discloses: The image decoding method of claim 11, wherein the predetermined weight is an index specifying that a weight applying to the prediction direction L0 and a weight applying to the prediction direction L are equal (see Lee, paragraph 153).

Regarding claims 14 and 15, claim 14 and 15 are drawn to an encoding method and a computer readable medium having limitations similar to the decoding method claimed in claim 1 treated in the above rejections. Therefore, encoding method claim 14 and CRM claim 15 correspond to decoding method claim 1 and are rejected for the same reasons of anticipation as used above.

Regarding claim 15, Lee discloses: A method of transmitting a bitstream generated by the image encoding method of claim 14 (see Lee, paragraph 187).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483